DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-13, 15-17, and 19-21 remain pending. Claims 1-2, 4-5, 8, 12-13, 15-16, and 19-20 have been amended. Claims 3 and 14 have been cancelled. 

Information Disclosure Statement
The Information Disclosure Statements filed on 04/20/2022 and 05/25/2022 have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 20200139545 A1) in view of Ha (US 20200238523 A1) and Yoshikawa (US 20170241790 A1) (Hereinafter referred to as Hayashi, Ha, and Yoshikawa respectively).

Regarding Claim 1, Hayashi discloses a method performed by one or more computers (See at least Hayashi Paragraph 0087, the CPU is interpreted as the computer), the method comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Hayashi Paragraph 0097, a route is generated for a robot; See at least Hayashi Paragraph 0021, the robot has a sensor), wherein the initial plan defines 
an initial path having a plurality of waypoints (See at least Hayashi Paragraphs 0107-0108 and 0117-0118 and Figure 5, a plurality of waypoints are added to the path), and 
a footprint space for performing the particular task (See at least Hayashi Paragraph 0076, the initial conditions storage unit defines an obstacle area and a non-conforming angle area where the robot is prohibited, the footprint is interpreted as any area outside of the prohibited areas), the footprint space being larger than a volume occupied by the robot while following the initial path (See at least Hayashi Figure 5, the footprint space, which is any area outside of the prohibited areas, is larger than the volume occupied by the robot while following the initial path) and which constrains alternative plans generated while the robot is in operation (See at least Hayashi Paragraphs 0097 and 0107-0112 and Figure 4, when generating the route, points placed in the prohibited areas are removed to prevent the robot from operating in the prohibited areas, which is interpreted as constraining alternative plans); 
receiving a sensor input from the sensor (See at least Hayashi Paragraph 0021, information is acquired from the sensor); 
determining from…sensor input that the initial plan requires modification to complete the particular task (See at least Hayashi Paragraph 0076, the sensors in the environment are used to determine obstacle areas and non-conforming areas; See at least Hayashi Paragraph 0098, the route is corrected based on the obstacle and non-conforming areas)…; 
in response, evaluating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated), each alternative path having a respective plurality of alternative waypoints (See at least Hayashi Paragraphs 0122 and 0129 and Figure 7, a plurality of routes are generated from the plurality of waypoints and the routes are evaluated and selected), including rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Hayashi Paragraph 0122, the points outside the prohibited areas are extracted, meaning the points inside the prohibited area, which are outside the footprint, are not selected); 
selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0129, the route with the shortest distance with all the points in the footprint is selected); and 
providing to the robot, control instructions that cause the robot to follow the alternative path having alternative waypoints within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0099, the arithmetic unit outputs the route to the robot, and the robot operates based on the corrected route and moves from the initial position to the target position).
Even though the robot in Hayashi has sensors, and sensor input is used to determine that the initial plan needs modification, Hayashi fails to explicitly disclose that the input to the sensors on the robot is used to determine if the initial plan needs modification. 
However, Ha teaches this limitation (See at least Ha Paragraphs 0034-0036 and 0058-0061, the sensors on the robot are used to detect obstacles, and the route is modified based on the obstacles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Hayashi with Ha to have the sensors that determine if a plan needs modifying, on the robot. A plan may need modifying based on the sensors detecting obstacles (See at least Ha Paragraph 0034-0036). By placing the sensors on the robot, the robot can detect obstacles wherever it goes, thus being able to modify its plan to an optimum travel route that avoids obstacles wherever it travels (See at least Ha Paragraphs 0058-0061). This would increase the overall operability and safety of the robot. 
Modified Hayashi fails to disclose …determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path.
However, Yoshikawa teaches this limitation (See at least Yoshikawa Paragraphs 0275-0276 and Figure 18, the mobile obstacle was not within the exitance region of the mobile body in the initial plan, which is interpreted as not within the footprint space of the initial plan, and but then moves into the exitance region of the mobile body at a future time and blocks the initial plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Hayashi with Yoshikawa to determine that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path. This would allow the system to adapt to mobile obstacles, and correct the path accordingly (See at least Yoshikawa Paragraph 0276 and Figure 18), which increases the safety of the system. 

Regarding Claim 6, Hayashi discloses evaluating the plurality of alternative paths comprises generating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are generated by arithmetic processing) including performing respective modifications to one or more waypoints of the initial plan (See at least Hayashi Paragraphs 0142-0145 and Figure 11, the waypoints n1, n2, and n4 are moved creating other routes).

Regarding Claim 7, Hayashi discloses evaluating the plurality of alternative paths comprises generating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are generated by arithmetic processing) including adding one or more new waypoints to the initial plan (See at least Hayashi Paragraph 0122, a plurality of points are added to the map; See at least Hayashi Paragraph 0107, intermediate points are added to connect the initial position to the target position).

Regarding Claim 8, Hayashi discloses the robot performs the particular task within a workcell (See at least Hayashi Paragraphs 0016 and 0063, the environment in which the robot operates in and routes are generated within for the robot to transfer an object, is interpreted as a workcell; According to Page 1 of applicant’s specification, a workcell is the physical environment in which a robot will operate) and the footprint space comprises a three-dimensional volume within boundaries defined by coordinate locations mapped to the workcell (See at least Hayashi Paragraph 0167, the footprint is divided into three dimensional shapes which are interpreted as a three-dimensional volume; the three dimensional volume has boundaries defined by physical locations in the environment, which is interpreted as coordinate locations mapped to the workcell).  

Regarding Claim 10, Hayashi fails to disclose selecting the alternative path includes selecting an alternative path that remains outside of a threshold range to an obstacle.
However, Ha teaches this limitation (See at least Ha Paragraphs 0058-0061 and Figure 3, a second route “413” is selected so the robot avoids the obstacle radius, which is interpreted as a threshold range). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in Hayashi with Ha to select an alternative path that remains outside of a threshold range to an obstacle. Obstacles can affect robots that are operating too close to an obstacle (See at least Ha Paragraphs 0005-0006). By avoiding the obstacle radius, the robot can ensure that the obstacle does not affect the robot’s operations, thus increasing the efficiency and safety of the robot.  

Regarding Claim 12, Hayashi discloses a system comprising one or more computers (See at least Hayashi Paragraph 0087, the CPU is interpreted as the computer) and one or more storage devices storing instructions (See at least Hayashi Paragraph 0087) that are operable, when executed by the one or more computers, to perform operations comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Hayashi Paragraph 0097, a route is generated for a robot; See at least Hayashi Paragraph 0021, the robot has a sensor), wherein the initial plan defines 
an initial path having a plurality of waypoints (See at least Hayashi Paragraphs 0107-0108 and 0117-0118 and Figure 5, a plurality of waypoints are added to the path), and 
a footprint space for performing the particular task (See at least Hayashi Paragraph 0076, the initial conditions storage unit defines an obstacle area and a non-conforming angle area where the robot is prohibited, the footprint is interpreted as any area outside of the prohibited areas) the footprint space being larger than a volume occupied by the robot while following the initial path (See at least Hayashi Figure 5, the footprint space, which is any area outside of the prohibited areas, is larger than the volume occupied by the robot while following the initial path) and which constrains alternative plans generated while the robot is in operation (See at least Hayashi Paragraphs 0097 and 0107-0112 and Figure 4, when generating the route, points placed in the prohibited areas are removed to prevent the robot from operating in the prohibited areas, which is interpreted as constraining alternative plans); 
receiving a sensor input from the sensor (See at least Hayashi Paragraph 0021, information is acquired from the sensor); 
determining from…sensor input that the initial plan requires modification to complete the particular task (See at least Hayashi Paragraph 0076, the sensors in the environment are used to determine obstacle areas and non-conforming areas; See at least Hayashi Paragraph 0098, the route is corrected based on the obstacle and non-conforming areas)…; 
in response, evaluating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated), each alternative path having a respective plurality of alternative waypoints (See at least Hayashi Paragraphs 0122 and 0129 and Figure 7, a plurality of routes are generated from the plurality of waypoints and the routes are evaluated and selected), including rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Hayashi Paragraph 0122, the points outside the prohibited areas are extracted, meaning the points inside the prohibited area, which are outside the footprint, are not selected); 
selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0129, the route with the shortest distance with all the points in the footprint is selected); and 
providing to the robot, control instructions that cause the robot to follow the alternative path having alternative waypoints within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0099, the arithmetic unit outputs the route to the robot, and the robot operates based on the corrected route and moves from the initial position to the target position).
Even though the robot in Hayashi has sensors, and sensor input is used to determine that the initial plan needs modification, Hayashi fails to explicitly disclose that the input to the sensors on the robot is used to determine if the initial plan needs modification. 
However, Ha teaches this limitation (See at least Ha Paragraphs 0034-0036 and 0058-0061, the sensors on the robot are used to detect obstacles, and the route is modified based on the obstacles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Hayashi with Ha to have the sensors that determine if a plan needs modifying, on the robot. A plan may need modifying based on the sensors detecting obstacles (See at least Ha Paragraph 0034-0036). By placing the sensors on the robot, the robot can detect obstacles wherever it goes, thus being able to modify its plan to an optimum travel route that avoids obstacles wherever it travels (See at least Ha Paragraphs 0058-0061). This would increase the overall operability and safety of the robot. 
Modified Hayashi fails to disclose …determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path.
However, Yoshikawa teaches this limitation (See at least Yoshikawa Paragraphs 0275-0276 and Figure 18, the mobile obstacle was not within the exitance region of the mobile body in the initial plan, which is interpreted as not within the footprint space of the initial plan, and but then moves into the exitance region of the mobile body at a future time and blocks the initial plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Hayashi with Yoshikawa to determine that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path. This would allow the system to adapt to mobile obstacles, and correct the path accordingly (See at least Yoshikawa Paragraph 0276 and Figure 18), which increases the safety of the system. 

Regarding Claim 17, Hayashi discloses evaluating the plurality of alternative paths comprises generating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are generated by arithmetic processing) including performing respective modifications to one or more waypoints of the initial plan (See at least Hayashi Paragraphs 0142-0145 and Figure 11, the waypoints n1, n2, and n4 are moved creating other routes).

Regarding Claim 19, Hayashi discloses the robot performs the particular task within a workcell (See at least Hayashi Paragraphs 0016 and 0063, the environment in which the robot operates in and routes are generated within for the robot to transfer an object, is interpreted as a workcell; According to Page 1 of applicant’s specification, a workcell is the physical environment in which a robot will operate) and the footprint space comprises a three-dimensional volume within boundaries defined by coordinate locations mapped to the workcell (See at least Hayashi Paragraph 0167, the footprint is divided into three dimensional shapes which are interpreted as a three-dimensional volume; the three dimensional volume has boundaries defined by physical locations in the environment, which is interpreted as coordinate locations mapped to the workcell).  

Regarding Claim 20, Hayashi discloses a non-transitory computer storage medium encoded with instructions (See at least Hayashi Paragraph 0087) that, when executed by one or more computers (See at least Hayashi Paragraph 0087, the CPU is interpreted as the computer), cause the one or more computers to perform operations comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Hayashi Paragraph 0097, a route is generated for a robot; See at least Hayashi Paragraph 0021, the robot has a sensor), wherein the initial plan defines 
an initial path having a plurality of waypoints (See at least Hayashi Paragraphs 0107-0108 and 0117-0118 and Figure 5, a plurality of waypoints are added to the path), and 
a footprint space for performing the particular task (See at least Hayashi Paragraph 0076, the initial conditions storage unit defines an obstacle area and a non-conforming angle area where the robot is prohibited, the footprint is interpreted as any area outside of the prohibited areas) the footprint space being larger than a volume occupied by the robot while following the initial path (See at least Hayashi Figure 5, the footprint space, which is any area outside of the prohibited areas, is larger than the volume occupied by the robot while following the initial path) and which constrains alternative plans generated while the robot is in operation (See at least Hayashi Paragraphs 0097 and 0107-0112 and Figure 4, when generating the route, points placed in the prohibited areas are removed to prevent the robot from operating in the prohibited areas, which is interpreted as constraining alternative plans); 
receiving a sensor input from the sensor (See at least Hayashi Paragraph 0021, information is acquired from the sensor); 
determining from…sensor input that the initial plan requires modification to complete the particular task (See at least Hayashi Paragraph 0076, the sensors in the environment are used to determine obstacle areas and non-conforming areas; See at least Hayashi Paragraph 0098, the route is corrected based on the obstacle and non-conforming areas)…; 
in response, evaluating a plurality of alternative paths (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated), each alternative path having a respective plurality of alternative waypoints (See at least Hayashi Paragraphs 0122 and 0129 and Figure 7, a plurality of routes are generated from the plurality of waypoints and the routes are evaluated and selected), including rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Hayashi Paragraph 0122, the points outside the prohibited areas are extracted, meaning the points inside the prohibited area, which are outside the footprint, are not selected); 
selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0129, the route with the shortest distance with all the points in the footprint is selected); and 
providing to the robot, control instructions that cause the robot to follow the alternative path having alternative waypoints within the footprint space defined by the initial plan (See at least Hayashi Paragraph 0099, the arithmetic unit outputs the route to the robot, and the robot operates based on the corrected route and moves from the initial position to the target position).
Even though the robot in Hayashi has sensors, and sensor input is used to determine that the initial plan needs modification, Hayashi fails to explicitly disclose that the input to the sensors on the robot is used to determine if the initial plan needs modification. 
However, Ha teaches this limitation (See at least Ha Paragraphs 0034-0036 and 0058-0061, the sensors on the robot are used to detect obstacles, and the route is modified based on the obstacles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Hayashi with Ha to have the sensors that determine if a plan needs modifying, on the robot. A plan may need modifying based on the sensors detecting obstacles (See at least Ha Paragraph 0034-0036). By placing the sensors on the robot, the robot can detect obstacles wherever it goes, thus being able to modify its plan to an optimum travel route that avoids obstacles wherever it travels (See at least Ha Paragraphs 0058-0061). This would increase the overall operability and safety of the robot. 
Modified Hayashi fails to disclose …determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path.
However, Yoshikawa teaches this limitation (See at least Yoshikawa Paragraphs 0275-0276 and Figure 18, the mobile obstacle was not within the exitance region of the mobile body in the initial plan, which is interpreted as not within the footprint space of the initial plan, and but then moves into the exitance region of the mobile body at a future time and blocks the initial plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Hayashi with Yoshikawa to determine that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path. This would allow the system to adapt to mobile obstacles, and correct the path accordingly (See at least Yoshikawa Paragraph 0276 and Figure 18), which increases the safety of the system. 

Regarding Claim 21, Hayashi discloses the volume occupied by the robot while following the initial path includes a volume of space occupied by the robot at each waypoint of the plurality of waypoints of the initial path (See at least Hayashi Paragraph 0167 and Figure 16, the robot occupies a three-dimensional volume at each of the intermediate points, which are interpreted as waypoints).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ha and Yoshikawa and in further view of Joo et al (US 20200189107 A1) (Hereinafter referred to as Joo).

Regarding Claim 2, modified Hayashi fails to disclose determining that the initial plan requires modification comprises determining that an object of the particular task is in a different location than a location specified in the initial plan.
However, Joo teaches this limitation (See at least Joo Paragraph 0088, the main body is controlled in response to the target object changing positions).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Joo to modify the plan based on an object of the task changing locations. An object may change positions in the area where a robot is operating (See at least Joo Paragraph 0018). A robot that can detect an object changing positions can adapt to the object (See at least Joo Paragraphs 0091-0093). By adapting to the object in the area where the robot is operating, the robot can still perform its operations as intended in a dynamic environment, thus increasing the operability and efficiency of the robot.  

Regarding Claim 13, modified Hayashi fails to disclose determining that the initial plan requires modification comprises determining that an object of the particular task is in a different location than a location specified in the initial plan.
However, Joo teaches this limitation (See at least Joo Paragraph 0088, the main body is controlled in response to the target object changing positions).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Joo to modify the plan based on an object of the task changing locations. An object may change positions in the area where a robot is operating (See at least Joo Paragraph 0018). A robot that can detect an object changing positions can adapt to the object (See at least Joo Paragraphs 0091-0093). By adapting to the object in the area where the robot is operating, the robot can still perform its operations as intended in a dynamic environment, thus increasing the operability and efficiency of the robot.  

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ha and Yoshikawa and in further view of Prats (US 10946519 B1) (Hereinafter referred to as Prats).

Regarding Claim 4, Hayashi discloses evaluating the plurality of alternative paths is performed during online operation of the robot (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated while the robot is online).
Modified Hayashi fails to disclose the initial plan is computed offline. 
However, Prats teaches this limitation (See at least Prats Column 7 lines 40-58, trajectories for the robot are computed offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Prats to compute the initial plan offline. Computing plans offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 5, Hayashi discloses evaluating the plurality of alternative paths is performed during online operation of the robot (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated while the robot is online).
Modified Hayashi fails to disclose the plurality of alternative paths are computed offline. 
However, Prats teaches this limitation (See at least Prats Column 8 lines 39-55, a second trajectory is calculate offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Prats to compute the alternative paths offline. Computing paths offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 15, Hayashi discloses evaluating the plurality of alternative paths is performed during online operation of the robot (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated while the robot is online).
Modified Hayashi fails to disclose the initial plan is computed offline. 
However, Prats teaches this limitation (See at least Prats Column 7 lines 40-58, trajectories for the robot are computed offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Prats to compute the initial plan offline. Computing plans offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 16, Hayashi discloses evaluating the plurality of alternative paths is performed during online operation of the robot (See at least Hayashi Paragraph 0080, a plurality of routes are evaluated while the robot is online).
Modified Hayashi fails to disclose the plurality of alternative paths are computed offline. 
However, Prats teaches this limitation (See at least Prats Column 8 lines 39-55, a second trajectory is calculate offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Prats to compute the alternative paths offline. Computing paths offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ha and Yoshikawa, and in further view of Carrasco et al (US 9633143 B2) (Hereinafter referred to as Carrasco).

Regarding Claim 9, Hayashi discloses …the volume occupied by the robot while following the initial path (See at least Hayashi Figure 5, the footprint space, which is any area outside of the prohibited areas, is interpreted as the volume occupied by the robot while following the initial path).
Even though Hayashi discloses a robot occupying a volume while following an initial path, modified Hayashi fails to disclose the footprint space comprises a three-dimensional offset distance from a swept volume corresponding to the volume occupied by the robot while following the initial path.
However, Carrasco teaches a three-dimensional offset distance from a swept volume corresponding to the volume occupied by a vehicle while following the initial path (See at least Carrasco Column 26 line 60- Column 27 line 8, a 3D swept envelope is offset from the volume occupied by the vehicle as the vehicle moves between the initial position and the displaced position, which is interpreted as an initial path). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Carrasco to have the footprint be three-dimensionally offset from a swept volume corresponding to the robot’s initial path. A swept volume allows the robot to determine if the robot will collide with any obstacles (See at least Carrasco Column 26 line 60- Column 27 line 8). Having the swept volume be offset will allow the robot to determine the minimum extents of a passageway (See at least Carrasco Column 26 line 60- Column 27 line 8). This would increase the overall operability and safety of the robot by allowing the robot to determine if it will collide with any obstacles, and if the robot can pass through certain passageways. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ha and Yoshikawa and in further view of Sokabe et al (US 20190314989 A1) (Hereinafter referred to as Sokabe).

Regarding Claim 11, modified Hayashi fails to disclose the footprint space of the initial plan excludes footprint spaces of other robots.
However, Sokabe teaches this limitation (See at least Sokabe Paragraph 0056 and Figure 3, when generating a path, the robot is prohibited from entering certain areas such as where other robots are operating).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Sokabe to exclude footprint spaces of other robots. This would prevent one robot from interfering with another robot’s operation (See at least Sokabe Paragraph 0056). This would increase the overall safety and efficiency of the system because each robot would have its own footprint to complete its operation and not collide or interfere with other robots. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the amended claims overcome the 103 rejections previously set forth. However, the amended claims are now rejected over Hayashi in view of Ha and Yoshikawa. Yoshikawa teaches determining that an obstacle that was not within the footprint space during the generation of the initial plan occupies the footprint space at a later time. Therefore, the claims still stand rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664